To compel a county drain commissioner to consider an application for deepening and widening a drain.
Granted May 19, 1891, without costs.
*1642Relator, one of the petitioners, was county drain commissioner, of the township through which the drain ran. Respondent refused to act, claiming that he had no jurisdiction.
Relator insisted that respondent had concurrent jurisdiction with the township drain commissioner under Section 4, Chap. 2, Act No. 227, Laws of 1885, and that the word “may” in Sec. 1 of Chap. 8, should not he construed to mean “shall;” that Sec. 2 of Chap. 3, provided for a transfer of the application, in case of interest, to the county commissioner, and that there was no such provision respecting proceedings to open and widen a drain; that a township commissioner cannot act when interested. Stockland vs. White Lake, 22 M., 341; Zabel vs. Harshman, 68 M., 273.